NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 1, 20131
                                 Decided October 1, 2013

                                          Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

Nos. 13-1059 & 13-1219

ASUQUO ESANG,                                         Appeals from the United States
    Plaintiff-Appellant,                              District Court for the Northern
                                                      District of Illinois, Eastern Division.
       v.
                                                      No. 07 C 3540
COOK COUNTY, ILLINOIS, et al.,
    Defendants-Appellees.                             Joan B. Gottschall,
                                                      Judge.


                                        ORDER

       During the course of this litigation, Asuquo Esang has accused more than
twenty-five named defendants of participating in events that, he says, violated his
rights under the Constitution and Illinois law. For five years the district court sorted


       1
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal thus is submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2)(C).
Nos. 13-1059 & 13-1219                                                               Page 2
through Esang’s shifting allegations before finally dismissing the case for failure to
prosecute. See FED. R. CIV. P. 41(b). The court also denied Esang’s motion to set aside the
dismissal under FED. R. CIV. P. 60(b). He appeals both decisions, and we have
consolidated the appeals for decision. We conclude that the court did not abuse its
discretion in dismissing and declining to reopen his case, and affirm the judgments.

        Esang was pro se when he filed suit in June 2007. His initial complaint mentions
that he was arrested at the Daley Center in Chicago in July 2005, but that first version
appears to focus on Esang’s subsequent detention at a state-operated mental-health
facility in Elgin. The subject of his detention at the Elgin facility is even more prominent
in Esang’s first amended complaint. After the district court had recruited a succession of
lawyers to assist him, however, Esang obtained the court’s approval to sever all of his
claims arising from his detention in Elgin; those claims became the subject of a separate
lawsuit. See Esang v. Cook County, No. 11 C 5479 (N.D. Ill. Feb. 15, 2012). The operative
complaint in this lawsuit is Esang’s second amended complaint, which was drafted by
counsel. In it, Esang alleges that he was assaulted twice by sheriff’s department officers,
first when he was arrested at the Daley Center in July 2005 and later, in January 2007, by
three guards at the Cook County jail. The district court dismissed Esang’s federal claims
arising from the incident at the Daley Center, and all of his state-law claims arising from
both incidents, as barred by the applicable statutes of limitations. The court later
dismissed the remaining federal claim against the jail guards for failure to prosecute.

        That was on November 7, 2012. Previously, during the initial twenty months
before counsel was recruited, the district court twice had dismissed the suit for failure
to prosecute after Esang disregarded written warnings that missing scheduled hearings
or failing to comply with court directives could result in dismissal. Both times the court
reopened the case on Esang’s motion, and in response to his assertion that one of the
court’s scheduling orders never reached him, the judge admonished Esang to update
his address with the clerk of court. Then in October 2012, after the last of his three
lawyers had withdrawn, Esang failed to attend a status hearing. The court rescheduled
the hearing and, in the written notice mailed to Esang, warned him that next time the
case would be dismissed if he did not attend.

        After the dismissal Esang asked that his lawsuit be reinstated for a third time;
once again he asserted that the district court’s scheduling orders had not been delivered
to him. At a hearing on November 28, the court told him that his motion would be taken
under advisement. The judge directed Esang, in person and in writing, to go to the
clerk’s office and update his address to assure that he received future documents from
Nos. 13-1059 & 13-1219                                                                Page 3
the court. Esang ignored this directive, and for that reason the court denied his motion
to reopen the lawsuit on December 4. He filed a notice of appeal on December 28, which
we docketed as appeal no. 13-1059. That same day Esang filed a motion asking the court
to reconsider its December 4 ruling. The court declined, reasoning that Esang had not
offered any new reason to set aside the decision. He filed a second notice of appeal,
which we docketed as appeal no. 13-1219.

        Esang challenges the dismissal of his lawsuit and the refusal to vacate that
decision. A district court has discretion to dismiss a case sua sponte for want of
prosecution as part of its authority to control its docket and dispose of litigation in an
orderly and efficient manner. Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962);
Harrington v. City of Chicago, 433 F.3d 542, 548 (7th Cir. 2006). Esang repeatedly ignored
court orders, and his conduct caused multiple delays to the court and the defendants
despite the judge’s flexibility and willingness to accommodate his requests. Yet in his
brief Esang does not say how the district court abused its discretion except to offer the
frivolous suggestion that the judge should have used registered mail to send scheduling
orders. Mostly his brief restates allegations from his first two complaints, in particular
the allegations concerning his detention in Elgin that no longer are part of this litigation.

       An appellant’s brief must include the party’s contentions and reasons for them,
with citations to authorities and the parts of the record on which the appellant relies.
FED. R. APP. P. 28(a)(9); Correa v. White, 518 F.3d 516, 517 (7th Cir. 2008). Generalized
assertions of error are not enough, Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001), and even pro se litigants must comply with this rule, Correa, 518 F.3d at 517. Since
none of the contentions in Esang’s brief address the reasons the district court gave for
dismissing his lawsuit and then declining to rescind that decision, he effectively
concedes the correctness of those rulings. Accordingly, both decisions are AFFIRMED.